United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 02-41607
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN LUCIO; ARMANDO TREVINO,

                                    Defendants-Appellants.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. L-02-CR-778-3
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Armando Trevino and Juan Lucio appeal their convictions for

conspiracy to possess with intent to distribute over 100

kilograms of marijuana.   They argue:   (1) the evidence was

insufficient to support their convictions; (2) the district court

erred in allowing a federal agent’s testimony about a co-

defendant’s admission in violation of Bruton v. United States,

391 U.S. 123, 126-27 (1968), and FED. R. EVID. 803(b)(3); (3) the

district court abused its discretion in allowing expert testimony

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41607
                                -2-

that amounted to impermissible opinion evidence; and (4) the

prosecutor commented on the defendants’ failure to testify.

     Viewing the evidence in a light most favorable to the jury’s

verdict, there was sufficient evidence that both Lucio and

Trevino knowingly participated in the marijuana conspiracy.     See

United States v. Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998);

United States v. Dean, 59 F.3d 1479, 1485 (5th Cir. 1995); United

States v. Inocencio, 40 F.3d 716, 720-21, 26 (5th Cir. 1994).

     Agent Michael Rubalcaba’s testimony about co-defendant Juan

Escamilla’s confession, as redacted, did not pose a Bruton

violation.   Richardson v. Marsh, 481 U.S. 200, 211 (1987).    Also,

the testimony was admitted as evidence against only Escamilla and

not Lucio or Trevino.   See United States v. Sarmiento-Perez, 633

F.2d 1092, 1096 (5th Cir. 1981).

     Agent Rubalcaba and Agent Ruben Garza’s testimony about

their experience with drug traffickers and the scout-car-cargo-

car scenario did not amount to inadmissible opinion evidence and

the district court did not abuse its discretion in allowing the

testimony.   See United States v. Riddle, 103 F.3d 423, 429 (5th

Cir. 1997); see also United States v. Gutierrez-Farias, 294 F.3d

657, 662-63 (5th Cir. 2002), cert. denied, 537 U.S. 1114 (2003).

Lastly, the prosecutor did not impermissibly comment on the

appellants’ failure to testify.    See United States v. Dula, 989

F.2d 772, 776 (5th Cir. 1993).

     AFFIRMED.